USCA4 Appeal: 22-6830      Doc: 11         Filed: 12/27/2022    Pg: 1 of 3




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-6830


        TODD E. COLLINS,

                            Petitioner - Appellant,

                     v.

        STATE OF NORTH CAROLINA,

                            Respondent - Appellee.



        Appeal from the United States District Court for the Middle District of North Carolina, at
        Greensboro. Catherine C. Eagles, District Judge. (1:21:cv-00210-CCE-LPA)


        Submitted: December 20, 2022                                Decided: December 27, 2022


        Before NIEMEYER and QUATTLEBAUM, Circuit Judges, and FLOYD, Senior Circuit
        Judge.


        Dismissed by unpublished per curiam opinion.


        Todd E. Collins, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6830        Doc: 11          Filed: 12/27/2022     Pg: 2 of 3




        PER CURIAM:

                 Todd Collins, a state prisoner, seeks to appeal the district court’s order accepting

        the recommendation of the magistrate judge and dismissing his 28 U.S.C. § 2241 petition.

        We dismiss the appeal for lack of jurisdiction because the notice of appeal was not timely

        filed.

                 In civil cases, parties have 30 days after the entry of the district court’s final

        judgment or order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court

        extends the appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

        Fed. R. App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a

        jurisdictional requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

                 The district court entered its order on May 11, 2021 but did not set forth its judgment

        in a separate document, and so the court’s order was deemed entered 150 days later, on

        October 8, 2021. See Fed. R. Civ. P. 58(c)(2)(B); Fed. R. App. P. 4(a)(7)(A)(ii). Collins

        filed the notice of appeal on July 13, 2022. * Because Collins failed to file a timely notice

        of appeal or to obtain an extension or reopening of the appeal period, we deny a certificate

        of appealability and dismiss the appeal.




                 For the purpose of this appeal, we assume that the postmark date appearing on the
                 *

        envelope containing the notice of appeal is the earliest date Collins could have delivered
        the notice to prison officials for mailing to the court. Fed. R. App. P. 4(c)(1); Houston v.
        Lack, 487 U.S. 266, 276 (1988).

                                                        2
USCA4 Appeal: 22-6830         Doc: 11    Filed: 12/27/2022   Pg: 3 of 3




              We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                 DISMISSED




                                                  3